Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed July 7, 2021 is acknowledged.  Claim 1 is amended. Now, Claims 1-14 are pending.

2.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20210327) is/are removed.

Allowable Subject Matter
3.	Claims 1-14 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Morita (WO 2014 002919)
Morita discloses a method for preparing a coating composition, which comprises mixing a) 0.65 g Mvi0.10M0.15TPh0.75 (formula weight 106)(corresponding to Applicant’s Formula IA), b) 4.9 g Mvi0.25TPh0.75 (formula weight 108)(corresponding to Applicant’s Formula IIA), c) 0.16 g  MH0.60TPh0.40 (formula weight 85)(corresponding to Applicant’s Formula IB) and d) 1.5 g MH2DPh2 H0.67DPh20.33)(formula weight 108)(corresponding to Applicant’s Formula IIB) and e) a Pt-based hydrosilylation catalyst. The composition is deposited onto a substrate. ([0115]-[0116]) The formula weights of Mvi, Tph, M, MH and DPh2 (diphenylsiloxy) are 93, 113, 81, 67 and 190, respectively. As such, the number of formulae in moles for a) to d) are 0.006, 0.045, 0.002 and 0.014, respectively. The contents of phenyl group based on the total hydrocarbyl groups are both 50 mol% in components a) and b). The methyl contents based on the total hydrocarbyl groups in components c) and d) are 75 mol% and 67 mol%, respectively. The Si-H/Si-vinyl ratio in components a) and c) (corresponding to Applicant’s component I) is 1.5. The Si-H/Si-vinyl ratio in components b) and d) (corresponding to Applicant’s component II) is 1.9. The amount of the mixture of components a) and c) constitutes 11 wt% based on the total amount of components a) to d). However, Morita does not teach or fairly suggest the presently claimed R2 and R3 groups, where both of them are alkyl groups, instead of aryl groups as taught in Morita’s corresponding disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
September 4, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765